Case 1:20-cv-05728-AT Document17 Filed 10/21/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LIDIA ANDICH,

Plaintiff,
-against-
BLAIN SOUTHERN LLC and HARRY BLAIN,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: __ 10/21/2020

 

20 Civ. 5728 (AT)

ORDER

By November 16, 2020, Plaintiff shall initiate default judgment proceedings pursuant to
Attachment A of this Court’s Individual Practices in Civil Cases, or otherwise take steps to
prosecute this action. Failure to do so shall result in dismissal pursuant to Rule 41(b) of the
Federal Rules of Civil Procedure. See Baptiste v. Sommers, 768 F.3d 212 (2d Cir. 2014).

SO ORDERED.

Dated: October 21, 2020
New York, New York

On-

 

ANALISA TORRES
United States District Judge
